ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_03_EN.txt. 892




       DECLARATION OF JUDGE PARRA-ARANGUREN



   1. Notwithstanding my vote in favour of the operative clause of the
Judgment, I feel it necessary to make the following point.
   2. Paragraph 136 of the Judgment states : “the Court considers that
the provisions of the Pact of Bogotá and the declarations made under the
optional clause represent two distinct bases of the Court’s jurisdiction
which are not mutually exclusive”.
   3. The conclusion reached in paragraph 136 is supported by making ref-
erence to the Judgment in the case Border and Transborder Armed Actions
(Nicaragua v. Honduras), Jurisdiction and Admissibility (Judgment, I.C.J.
Reports 1988, p. 85, para. 36) and to a quotation from the 1939 Judgment of
the Permanent Court in the case Electricity Company of Sofia and Bulgaria
(Belgium v. Bulgaria) (Judgment, 1939, P.C.I.J., Series A/B, No. 77, p. 76).
   4. However, the Armed Actions decision does not support this conclu-
sion in the present Judgment, because as is indicated in paragraph 134,
“the Court was merely responding to and rejecting the arguments by
Honduras”.
   5. The quotation from the Electricity Company of Sofia and Bulgaria
(Belgium v. Bulgaria) Judgment of 1939 is not applicable, because in the
present case there is no “multiplicity of agreements concluded accepting
the compulsory jurisdiction” of the Court.
   6. As indicated in paragraph 122 of the Judgment, Nicaragua and
Colombia made declarations on 24 September 1929 and 30 October 1937
respectively, under Article 36 of the Statute of the Permanent Court of
International Justice, which are deemed to be acceptances of the compul-
sory jurisdiction of this Court under Article 36, paragraph 5, of its Stat-
ute. However, they made a new declaration under Article 36, para-
graph 2, of the Statute of the Court as prescribed in Article XXXI of the
Pact of Bogotá when they ratified the latter in 1950 and 1968 respectively.
In my opinion, it is not possible for two different declarations to continue
to be simultaneously in force in the relations between Nicaragua and
Colombia, because the second declaration necessarily replaced the first
one in their reciprocal relations.

  7. Therefore I consider that the optional clause declarations made by
Nicaragua and Colombia in 1929 and 1937 respectively are no longer in
force, and for this reason they cannot be invoked as a basis for the juris-
diction of the Court.

                                (Signed) Gonzalo PARRA-ARANGUREN.


64

